Citation Nr: 1020243	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
right hip, status post arthroplasty, secondary to cold 
exposure.

2.  Entitlement to service connection for osteoarthritis, 
left hip, to include as secondary to the claimed right hip 
disability and cold exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.T.



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  
Service personnel records reflect that he served in Korea 
from April 1966 to May 1967 with Company A, Second Battalion, 
23rd Infantry Division.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied service connection for a left hip condition and 
a right hip condition.  The record shows that the Veteran has 
had a total right hip arthroplasty (replacement).  The issues 
on the title page have been recharacterized to more 
accurately reflect the evidence and the Veteran's testimony.

In April 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the Veteran submitted additional evidence along 
with a waiver of initial RO consideration.  A transcript of 
the hearing is associated with the claim folder.  In May 
2010, the Veteran again submitted additional evidence to the 
Board along with a waiver of RO review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hip arthritis, 
which necessitated a total right hip replacement, as a result 
of his prolonged exposure to cold temperatures while on 
active duty in Korea.

A May 1965 induction examination discloses a normal lower 
extremity evaluation.   The clinician noted, however, that 
the Veteran had sustained a bullet wound to the right upper 
thigh prior to service and still had the bullet in his leg.  
The clinician determined that this condition was "completely 
asymptomatic."  Without clear and undebatable evidence to 
the contrary, the Board must accept that the Veteran was 
sound upon entrance. 

The Veteran testified that he went to sick call several times 
during his tour to Korea complaining of hip pain, and that he 
was given pain medication.  Service treatment records are 
negative for any cold injuries or hip pain.  Personnel 
records confirm that the Veteran served in Korea during the 
Korean Conflict.  The Board specifically finds that the 
Veteran's contention - that he was exposed to extremely low 
temperatures on an ongoing basis while serving on patrol 
outdoors in the cold of Korea- is credible and is accepted as 
fact.

A VA hospital summary shows that the Veteran was admitted on 
March 20, 1973 with a history of bilateral hip pain of three 
months' duration.  The pain was only present while standing 
or walking.  There was a slight limitation of motion for 
internal and external rotation in both hips without pain on 
motion.  X-rays showed a sclerotic cystic change in both 
femoral heads typical of aseptic necrosis.  The clinician 
wrote "t[]he patient was seen by the Orthopedic Service and 
it was suggested that this case was a good candidate for a 
bone graft."  The Veteran was discharged on March 29, 1973.  

Another VA hospital summary shows that the Veteran was 
admitted on October 26, 1973 "with a history of one year's 
duration of pain in the right hip followed by pain in the 
left hip."  An Austin-Moore prosthesis was done on the right 
hip.  He was discharged on November 13, 1973.  The clinician 
noted that the Veteran was to return in four weeks for an 
Austin-Moore prosthesis on the left hip.

In an August 1974 letter, a VA doctor stated that the Veteran 
had aseptic necrosis of both hips.  The attached X-ray report 
confirms that the Veteran had a metallic prosthesis in his 
right hip, and shows "an advanced degree of aseptic 
necrosis" in the left hip.

The Veteran has submitted an appointment card that shows that 
he had six appointments with the VA orthopedics department 
between June 1977 and March 1979.

A January 2005 VA treatment record notes that the Veteran had 
a right total hip replacement in 1973.  The Veteran stated 
that "he was told by ortho in the 1980s" that he needed his 
left hip replaced as well.  December 2005 X-rays of the left 
hip show findings compatible with avascular necrosis and 
advanced degenerative changes at the hip joint.  

Private treatment records dated November 1978 to May 2009 
establish that the Veteran repeatedly complained of and 
received treatment for bilateral hip pain.

In a statement dated July 2008, and during his April 2010 
hearing, the Veteran testified that after service he went to 
several private physicians for treatment of bilateral hip 
pain.  Eventually, he sought treatment at the VAMC Memphis.  
He had his right hip replaced in 1973, when he was 30 years 
old.  The Veteran contends that the VA doctor who did the 
surgery told him that his condition was probably related to 
sitting and not being able to move for hours at a time in 
cold weather while stationed in Korea.  The Veteran stated 
that the replacement helped the pain in his right hip for 
many years, but his left hip pain gradually increased over 
the years. 

The evidence shows that the Veteran has chronic bilateral hip 
pain that has been attributed to avascular necrosis and/or 
degenerative joint disease.  The Veteran attributes his 
current disabilities to his military service.  VA treatment 
records establish that he had a total right hip replacement, 
and was told he needed his left hip replaced, six years after 
discharge.  The Veteran testified that he has suffered from 
bilateral hip pain since service, thus indicating an 
association between the Veteran's current disabilities and 
service.  Accordingly, the Veteran should be afforded a VA 
examination in order to determine the likelihood that his 
bilateral hip disabilities are related to service.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Notify the Veteran and his 
representative of 38 C.F.R. § 3.310 and 
an amendment to that regulation, 
effective October 10, 2006, for the 
purpose of implementing the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability.  See 71 
Fed. Reg. 52744 (2006).

2.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the Veteran's current hip 
disabilities.  The examiner is to 
accept as fact that the Veteran was 
sound upon entrance; was exposed to 
cold temperatures for extended periods 
of time while stationed in Korea; had a 
total right hip replacement, and was 
told he needed a total left hip 
replacement, six years after discharge; 
and has had bilateral hip pain since 
service.  All indicated tests and 
studies should be performed.  The claim 
folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
should provide an opinion addressing 
the following:

a)  Whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the 
Veteran's in-service cold exposure 
led to the onset of his current 
hip disabilities?  If in-service 
cold exposure did not cause the 
Veteran's hip disabilities, 
provide an opinion as to the most 
likely cause of his hip 
disabilities.

b)  Whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that any current right 
hip disability caused or aggravated 
any current left hip disability.

In particular, the examiner should 
consider VA treatment records dated 
March 1973, October 1973 and August 
1974, and the Veteran's April 2010 
testimony.

A complete rationale must be provided 
for all opinions.

3.  Thereafter, any additional 
necessary development should be 
conducted.  If either benefit sought on 
appeal remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case and 
allow a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


